Name: 2014/166/EU: Commission Implementing Decision of 21Ã March 2014 amending Decision 2005/381/EC as regards the questionnaire for reporting on the application of Directive 2003/87/EC of the European Parliament and of the Council (notified under document C(2014) 1726) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  environmental policy;  air and space transport;  documentation;  information technology and data processing
 Date Published: 2014-03-25

 25.3.2014 EN Official Journal of the European Union L 89/45 COMMISSION IMPLEMENTING DECISION of 21 March 2014 amending Decision 2005/381/EC as regards the questionnaire for reporting on the application of Directive 2003/87/EC of the European Parliament and of the Council (notified under document C(2014) 1726) (Text with EEA relevance) (2014/166/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 21(1) thereof, Whereas: (1) Article 21(1) of Directive 2003/87/EC requires Member States to submit annual reports to the Commission on the application of that Directive. Since its adoption, Directive 2003/87/EC has been substantially amended and the Commission has adopted various legislative instruments to further implement it. (2) Directive 2008/101/EC of the European Parliament and of the Council (2) and Directive 2009/29/EC of the European Parliament and of the Council (3) amended Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Union and to improve and extend the greenhouse gas emission allowance trading scheme of the Union, respectively. Commission Regulation (EU) No 601/2012 (4) laid down rules for the monitoring and reporting of greenhouse gas emissions and activity data, while Commission Regulation (EU) No 600/2012 (5) set out rules for the verification of greenhouse gas emission reports, the accreditation and mutual recognition of verifiers, and peer evaluation of accreditation bodies. (3) Furthermore, Commission Regulation (EU) No 389/2013 (6) determined the general, operational and maintenance requirements concerning the Union Registry and Commission Decision 2011/278/EU (7) set out transitional Union-wide rules for harmonised free allocation of emission allowances pursuant to Article 10a of Directive 2003/87/EC. (4) Commission Decision 2005/381/EC (8) set out a questionnaire to be used by the Member States for the drawing up of annual reports aimed at establishing a detailed account of the application of Directive 2003/87/EC. Commission Decision 2006/803/EC (9) amended that questionnaire in the light of the experience gained by the Member States and the Commission in using it. (5) The application of Directive 2003/87/EC as amended and the legislative instruments adopted by the Commission as well as further experience gained by the Member States and the Commission in using the questionnaire have shown the need to increase synergies and the coherence of the information reported. (6) In particular, the reporting requirements set out in that questionnaire should be modified in line with the legislative instruments mentioned and should be further improved in a harmonised manner in order to enhance the effectiveness of the reporting process and the quality of the information reported by the Member States. (7) The Annex to Decision 2005/381/EC should therefore be amended. (8) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee established in accordance with Article 26 of Regulation (EU) No 525/2013 of the European Parliament and of the Council (10), HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/381/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 March 2014. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. (2) Directive 2008/101/EC of the European Parliament and of the Council of 19 November 2008 amending Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (OJ L 8, 13.1.2009, p. 3). (3) Directive 2009/29/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 2003/87/EC so as to improve and extend the greenhouse gas emission allowance trading scheme of the Community (OJ L 140, 5.6.2009, p. 63). (4) Commission Regulation (EU) No 601/2012 of 21 June 2012 on the monitoring and reporting of greenhouse gas emissions pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 30). (5) Commission Regulation (EU) No 600/2012 of 21 June 2012 on the verification of greenhouse gas emission reports and tonne-kilometre reports and the accreditation of verifiers pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 1). (6) Commission Regulation (EU) No 389/2013 of 2 May 2013 establishing a Union Registry pursuant to Directive 2003/87/EC of the European Parliament and of the Council, Decisions No 280/2004/EC and No 406/2009/EC of the European Parliament and of the Council and repealing Commission Regulations (EU) No 920/2010 and No 1193/2011 (OJ L 122, 3.5.2013, p. 1). (7) Commission Decision 2011/278/EU of 27 April 2011 determining transitional Union-wide rules for harmonised free allocation of emission allowances pursuant to Article 10a of Directive 2003/87/EC of the European Parliament and of the Council (OJ L 130, 17.5.2011, p. 1). (8) Commission Decision 2005/381/EC of 4 May 2005 establishing a questionnaire for reporting on the application of Directive 2003/87/EC of the European Parliament and of the Council establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 126, 19.5.2005, p. 43). (9) Commission Decision 2006/803/EC of 23 November 2006 amending Decision 2005/381/EC establishing a questionnaire for reporting on the application of Directive 2003/87/EC of the European Parliament and of the Council establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (OJ L 329, 25.11.2006, p. 38). (10) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). ANNEX ANNEX QUESTIONNAIRE ON THE IMPLEMENTATION OF DIRECTIVE 2003/87/EC 1. Details of institution submitting the report Name and department of organisation: Name of contact person: Job title of contact person: Address: International telephone number: E-mail: 2. Responsible authorities in the emissions trading scheme (eu ets) and coordination between authorities Questions in this section are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 2.1. In the table below, please state the name, abbreviation and contact details of the competent authorities involved in the implementation of EU ETS for installations and aviation in your Member State. Add further rows if necessary. Name Abbreviation Contact details (1) In the table below, please state the name, abbreviation and contact details of the national accreditation body appointed pursuant to Article 4(1) of Regulation (EC) No 765/2008 of the European Parliament and of the Council (2). Name Abbreviation Contact details (1) Have you set up a national certification authority to certify verifiers pursuant to Article 54(2) of Commission Regulation (EU) No 600/2012 (3)? Yes/No If yes, please state the name, abbreviation and contact details of the national certification authority using the table below. Name Abbreviation Contact details (1) In the table below, please state the name, abbreviation and contact details of the registry administrator in your Member State. Name Abbreviation Contact details (1) 2.2. In the table below, please indicate which competent authority is responsible for the following tasks, using their abbreviation. Add further rows if necessary. Please note that if a box in the table below is grey, the task is not relevant for either installations or aviation. Competent authority in charge of: Installations Aviation Issuance of permits Free allocation to stationary installations pursuant to Article 10a of Directive 2003/87/EC Free allocation pursuant to Articles 3e and 3f of Directive 2003/87/EC Activities related to auctioning (the auctioneer mentioned in Commission Regulation (EU) No 1031/2010) (OJ L 302, 18.11.2010, p. 1) Financial measures with respect to indirect carbon leakage Issuance of allowances Approval of the monitoring plan and significant changes to the monitoring plan Receiving and assessing verified emissions reports and verification reports Making a conservative estimation of emissions according to Article 70 of Commission Regulation (EU) No 601/2012 (OJ L 181, 12.7.2012, p. 30) Approval of improvement reports according to Article 69 of Regulation (EU) No 601/2012 Approval of the operators application to waive a verifiers site visit pursuant to Article 31(1) of Regulation (EU) No 600/2012 Inspection and enforcement Information to the public Administration of unilateral inclusion of activities and gases under Article 24 of Directive 2003/87/EC (4) Administration of installations excluded under Article 27 of Directive 2003/87/EC (5) Other, please specify: 2.3. If more than one competent authority is designated in your Member State pursuant to Article 18 of Directive 2003/87/EC, which competent authority is your focal point referred to in Article 69(2) of Regulation (EU) No 600/2012? Please answer using the abbreviation concerned in the table below. Name of the competent authority that is the focal point referred to in Article 69(2) of Regulation (EU) No 600/2012 Abbreviation If more than one competent authority is designated in your Member State to carry out the activities in Regulation (EU) No 601/2012, what measures have been taken to coordinate the work of those competent authorities in accordance with Article 10 of Regulation (EU) No 601/2012? Please answer using the table below. Add further rows if necessary. Coordination of activities with respect to Article 10 of Regulation (EU) No 601/2012 Yes/No Comments (optional) Does national legislation require a central competent authority to review and provide binding instructions on monitoring plans, notifications of changes to the monitoring plan or emissions reports? Does a central competent authority steer local and/or regional competent authorities by giving binding instructions and guidance? Does a central competent authority review and provide advice on monitoring plans, notifications and emissions reports on a voluntary basis? Are regular working groups or meetings organised with the competent authorities? Is common training organised for all competent authorities to ensure consistent implementation of requirements? Are IT systems or tools used to ensure common approaches to monitoring and reporting issues? Is a coordination group established, with competent authority staff, which discusses monitoring and reporting issues and develops common approaches? Are there other coordination activities? If yes, please specify: 2.4. What effective exchange of information and cooperation has been established in accordance with Article 69(1) of Regulation (EU) No 600/2012 between the national accreditation body or, if relevant, the national certification authority and the competent authority within your Member State? Please answer using the table below. Add further rows if necessary. Coordination of activities with respect to Article 69(1) of Regulation (EU) No 600/2012 Yes/No Comments (optional) Are regular meetings organised between the national accreditation body/national certification authority (if relevant) and the competent authority responsible for the coordination? Has a working group been established where the national accreditation body/national certification authority (if relevant), the competent authority and verifiers discuss accreditation and verification issues? Can the competent authority accompany the national accreditation body in accreditation activities as an observer? Are there other coordination activities? If yes, please specify: 3. Coverage of activities, installations and aircraft operators The second sub-question of question 3.1 and the second and third sub-questions of question 3.2 in this section are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 3.A. Installations 3.1. How many installations carry out activities and emit greenhouse gas emissions listed in Annex I to Directive 2003/87/EC? How many of those installations are category A, B and C installations as referred to in Article 19(2) of Regulation (EU) No 601/2012? How many are installations with low emissions as referred to in Article 47(2) of Regulation (EU) No 601/2012? Please answer using the table below. Installations Number Installations with low emissions Category A installations Category B installations Category C installations Total number of installations For which Annex I activities has your Member State issued permits under Directive 2003/87/EC? Please answer using the table below. Annex I activity Yes/No Combustion activities as specified in Annex I to Directive 2003/87/EC Refining of mineral oil Production of coke Metal ore (including sulphide ore) roasting or sintering, including pelletisation Production of pig iron or steel as specified in Annex I to Directive 2003/87/EC Production or processing of ferrous metals as specified in Annex I to Directive 2003/87/EC Production of primary aluminium Production of secondary aluminium as specific in Annex I to Directive 2003/87/EC Production or processing of non-ferrous metals as specified in Annex I to Directive 2003/87/EC Production of cement clinker in rotary kilns as specified in Annex I to Directive 2003/87/EC Production of lime or calcination of dolomite or magnesite as specified in Annex I to Directive 2003/87/EC Manufacture of glass as specified in Annex I to Directive 2003/87/EC Manufacture of ceramic products as specified in Annex I to Directive 2003/87/EC Manufacture of mineral wool insulation material using glass, rock or slag as specified in Annex I to Directive 2003/87/EC Drying or calcination of gypsum or production of plaster boards and other gypsum products, as specified in Annex I to Directive 2003/87/EC Production of pulp as specified in Annex I to Directive 2003/87/EC Production of paper or cardboard as specified in Annex I to Directive 2003/87/EC Production of carbon black as specified in Annex I to Directive 2003/87/EC Production of nitric acid Production of adipic acid Production of glyoxal and glyoxylic acid Production of ammonia Production of bulk organic chemicals as specified in Annex I to Directive 2003/87/EC Production of hydrogen (H2) and synthesis gas as specified in Annex I to Directive 2003/87/EC Production of soda ash (Na2CO3) and sodium bicarbonate (NaHCO3) as specified in Annex I to Directive 2003/87/EC Capture of greenhouse gases from installations as specified in Annex I to Directive 2003/87/EC Transport of greenhouse gases by pipelines for geological storage in a storage site permitted under Directive 2009/31/EC of the European Parliament and of the Council (OJ L 140, 5.6.2009, p. 114) Geological storage of greenhouse gases in a storage site permitted under Directive 2009/31/EC 3.2. Have you excluded installations under Article 27 of Directive 2003/87/EC? Yes/No If yes, please complete the table and the questions below. Main Annex I activity Total emissions of installations excluded under Article 27 of Directive 2003/87/EC Number of installations that have exceeded the threshold of 25 000 tonnes of CO2(e) and need to re-enter the emissions trading scheme What verification measures have been implemented pursuant to Article 27 of Directive 2003/87/EC? Please specify below. Have any simplified monitoring, reporting and verification requirements been established for installations whose annual verified emissions between 2008 and 2010 are below 5 000 tonnes of CO2(e) a year? Yes/No If yes, please indicate below what simplified requirements apply. 3.B. Aircraft operators 3.3. How many aircraft operators are carrying out activities listed in Annex I to Directive 2003/87/EC for which you are responsible as administering Member State and have submitted a monitoring plan? How many of those aircraft operators are commercial aircraft operators and non-commercial aircraft operators? How many of the total number of aircraft operators are small emitters as referred to in Article 54(1) of Regulation (EU) No 601/2012? Please specify using the table below. Type of aircraft operators Number Commercial aircraft operators Non-commercial aircraft operators Total number of aircraft operators Small emitters Are you aware of any additional aircraft operators for which you are responsible as administering Member State that should have submitted a monitoring plan and complied with other requirements under Directive 2003/87/EC? Yes/No If yes, please specify the number of aircraft operators in the table below. Total number of additional aircraft operators that should have complied with the EU ETS requirements If you would like to raise issues related to the number of these additional aircraft operators, please specify below. 4. The issue of permits for installations Question 4.1 and the first part of question 4.2 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 4.1. Have the requirements specified in Articles 5, 6 and 7 of Directive 2003/87/EC been integrated into the procedures as required by Directive 2010/75/EU of the European Parliament and of the Council (6)? Yes/No If yes, please specify in the table below how the integration was carried out. Add further rows if necessary. Integration of the greenhouse gas emission permit (ETS permit) and the Industrial Emissions Directive (IED) permit Yes/No Comments (optional) Is the ETS permit part of the IED permit? Are the permitting procedures under the IED Directive and ETS permit integrated? Are the approval of monitoring plans and assessment of emissions reports carried out by IED regulators? Is inspection of the EU ETS activities carried out by the IED regulators? Is the integration carried out in another way? If yes, please specify: If no, please specify in the table below how the coordination of conditions and procedures for the issue of the ETS permit and the IED permit are carried out. Add further rows if necessary. Coordination of conditions and procedures for the issue of the ETS permit and the IED permit Yes/No Comments (optional) IED regulators check whether an ETS permit is applicable and necessary, and inform the competent authority responsible for the activities under the EU ETS The legislation which transposes the IED Directive does not include emission or concentration limits for CO2 IED regulators give binding instructions to the competent authority responsible for emissions trading during the permitting procedure IED regulators give advice on a voluntary and non-binding basis to the competent authority responsible for emissions trading during the permitting procedure Is the coordination carried out in another way? If yes, please specify: 4.2. When does national law require the permit to be updated in accordance with Article 6 and 7 of Directive 2003/87/EC? Please provide details of the provisions in national law in the table below. Add further rows if necessary. Category of changes Details of provisions in national law When can permits be withdrawn by the competent authority? Does a permit expire under national law? If yes, under what circumstances? When is a permit changed as a result of an increase in capacity? When is a permit changed as a result of a decrease in capacity? When is a permit changed as a result of changes to the monitoring plan? Are there other types of permit updates? If yes, please provide details: What is the total number of permit updates that occurred in the reporting period? Please specify in the table below the number of permit updates as far as this is known to the competent authority. Total number of permits updated in the reporting period 5. Application of the monitoring and reporting regulation 5.A. General Question 5.1, 5.2, 5.3 and 5.4 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 5.1. Has additional national legislation been implemented to assist in the application of Regulation (EU) No 601/2012? Yes/No If yes, please specify below for which areas additional national legislation has been implemented. Has additional national guidance been developed to support the understanding of Regulation (EU) No 601/2012? Yes/No If yes, please specify below for which areas additional national guidance has been developed. 5.2. What measures have been taken to complement the reporting requirements of other existing reporting mechanisms such as greenhouse gas inventory reporting and EPRTR reporting? Please specify below. 5.3. Have you developed Member State customised electronic templates or specific file formats for monitoring plans, emissions reports, verification reports and/or improvement reports? Yes/No If yes, please complete the tables below. Member State specific template or file format (7) What elements of the template or specific file format are Member State specific (8)? Monitoring plan for installations Emissions report for installations Verification report for installations Improvement report for installations Member State specific template or file format (9) What elements of the template or specific file format are Member State specific (10)? Monitoring plan for aircraft operators Emissions report for aircraft operators Verification report for aircraft operators Improvement report for aircraft operators What measures have you implemented to comply with the requirements in Article 74(1) and (2) of Regulation (EU) No 601/2012? Please specify below. 5.4. Have you developed an automated system for electronic data exchange between operators or aircraft operators and the competent authority and other parties? Yes/No If yes, please specify below what provisions you have implemented to comply with the requirements in Article 75(1) and (2) of Regulation (EU) No 601/2012. 5.B. Installations Questions 5.7, 5.9, the second sub-question of 5.17 and the questions 5.19 and 5.20 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 5.5. In the table below, please complete, for the fuels listed, the total fuel consumption and total annual emissions based on data reported in the operators emissions reports for the reporting year. Fuel type description Total fuel consumption (TJ) Total annual emissions (t CO2) Hard coal Lignite and sub-bituminous coal Peat Coke Natural gas Coke oven gas Blast furnace gas Refinery gas and other process derived gases Fuel oil Liquefied petroleum gas Petroleum coke Other fossil fuels (11) 5.6. In the table below, please complete the aggregate total emissions for each reported IPCC Common Reporting Format (CRF) category based on the data provided in the operators emissions reports in accordance with Article 73 of Regulation (EU) No 601/2012. CRF Category 1 (Energy) CRF Category 2 (Process emissions) Total emissions (t CO2(e)) Total combustion emissions (t CO2(e)) Total process emissions (t CO2(e)) 5.7. In the table below, please indicate:  the number of installations for which the competent authority has approved literature values referred to in Article 31(1)(c) of Regulation (EU) No 601/2012;  the value, fuel type and calculation factor concerned as well as the source and justification for these literature values;  the number of installations for which the competent authority has approved Type I default values, i.e. values referred to in Article 31(1)(d) and (e) of Regulation (EU) No 601/2012;  the value, fuel type or material type and calculation factor concerned as well as the source and justification for these Type I default values. Type of value (12) Fuel or material type Calculation factor (13) Value used in practice Source of the value and its justification Number of installations for which the competent authority has approved the value How many of the Type I default values are values listed in Annex VI to Regulation (EU) No 601/2012 as referred to in Article 31(1)(a) of that Regulation? Total number of Type I default values that are values as referred to in Article 31(1)(a) of Regulation (EU) No 601/2012 5.8. Have sampling plans been drawn up in all cases required under Article 33 of Regulation (EU) No 601/2012? Yes/No If no, please indicate below the cases and reasons for not drawing up a sampling plan. Are you aware of any particular problems or issues concerning sampling plans set-up by operators? Yes/No If yes, please specify below problems or issues that have arisen. 5.9. In the table below, please indicate the number of installations for which the competent authority has allowed a different frequency in accordance with Article 35(2)(b) of Regulation (EU) No 601/2012 as well as confirmation that the sampling plan in those cases is fully documented and adhered to. Name of fuel or material Number of installations for which the competent authority has allowed a different frequency Number of major source streams for which a different frequency is applied Confirmation that the sampling plan is fully documented and adhered to Yes/No. If no, please specify the reason 5.10. If the highest tier approaches for major source streams of category C installations referred to in Article 19(2)(c) of Regulation (EU) No 601/2012 are not applied, please indicate in the table below, for each installation for which this situation occurred, the affected source streams, the affected monitoring parameter, the highest tier required under Regulation (EU) No 601/2012 and the tier applied. Installation identification code (14) Affected source stream in the calculation based methodology Affected emission source in the measurement based methodology Affected monitoring parameter (15) Highest tier required under Regulation (EU) No 601/2012 Tier applied in practice 5.11. In the table below, please indicate the number of category B installations referred to in Article 19(2)(b) of Regulation (EU) No 601/2012 that do not apply the highest tier for all major source streams and all major emission sources (16) in accordance with Regulation (EU) No 601/2012. Monitoring methodology (17) Main Annex I activity Number of installations affected 5.12. Have installations in your Member State applied the fall-back approach in accordance with Article 22 of Regulation (EU) No 601/2012? Yes/No If yes, please complete the table below. Installation identification code (18) Reason for applying the fall-back approach (19) Parameter, for which not at least tier 1 was reached (20) Estimated emissions affected by this parameter 5.13. Please indicate in the table below the number of category A, B and C installations that were required to submit and actually submitted an improvement report in accordance with Article 69 of Regulation (EU) No 601/2012. The information in the table below relates to the previous reporting period. Installation category Main Annex I activity Type of improvement report (21) Number of installations required to submit an improvement report Number of installations that submitted an improvement report in practice 5.14. Has inherent CO2 in accordance with Article 48 or CO2 in accordance with Article 49 of Regulation (EU) No 601/2012 been transferred in your Member State? Yes/No If yes, please complete the table below. Installation identification code (22) of the installation transferring the inherent CO2 or CO2 under Article 49 Type of transfer (23) Installation identification code (24) Amount of CO2 transferred (25) (t CO2) Emissions of inherent CO2 received (t CO2) Type of receiving installation in the case of transfer of CO2 (Article 49) (26) Permit number for the storage site (permit under Directive 2009/31/EC) 5.15. Are there innovative technologies foreseen, other than those allowed under Article 49 of Regulation (EU) No 601/2012, that could be applied for permanent storage and for which you would like to bring to the attention of the Commission because of its relevance for future amendments to Regulation (EU) No 601/2012? 5.16. Did any installations in your Member State apply continuous emissions measurement in accordance with Article 40 of Regulation (EU) No 601/2012? Yes/No If yes, please indicate in the table below, the total emissions of each installation, the emissions covered by continuous emission measurement, and whether the measured gas contains biomass CO2. Installation identification code (27) of installations emitting CO2 Installation identification code (28) of installations emitting N2O Total annual emissions (t CO2(e)) Emissions covered by continuous measurement (t CO2(e)) Does the measured flue gas contain biomass? Yes/No 5.17. In the table below, please indicate for each main activity listed in Annex I to Directive 2003/87/EC:  the number of category A, B and C installations using biomass;  the total emissions from biomass which are considered zero rated, i.e. where no sustainability criteria apply or where the sustainability criteria are complied with;  the total emissions from biomass which are not considered zero rated, i.e. where sustainability criteria apply but the sustainability criteria are not complied with;  the energy content of the biomass which is considered zero rated; and  the energy content of the biomass which is not considered zero rated. Main Annex I activity Installation category Emissions from biomass to which sustainability criteria are applied and satisfied and emissions from biomass to which no sustainability criteria apply (t CO2(e)) Emissions from biomass to which the sustainability criteria apply but were not satisfied (t CO2(e)) Energy content of zero rated biomass (TJ) Energy content of non-zero rated biomass (TJ) Which of the methods to demonstrate compliance with sustainability criteria are in general applied in your Member State? Please describe below the main elements if national systems are used to demonstrate this compliance. 5.18. What was for each waste type the total quantity of fossil CO2 emissions from waste used as fuel or input material, as reported by operators in their verified emissions report? Please answer by using the table below. Add further rows if necessary. Waste type Emissions (t CO2) 5.19. Has your Member State allowed use of any simplified monitoring plans in accordance with Article 13(2) of Regulation (EU) No 601/2012? Yes/No If yes, please specify in the table below what sort of risk assessment was carried out and on which principles it was configured. Type of risk assessment (29) General principles of the risk assessment 5.20. Have innovative ways been used to simplify compliance for installations with low emissions referred to in Article 47(2) of Regulation (EU) No 601/2012? Yes/No If yes, please specify per item in the table below. Add further rows if necessary. Innovative ways used to simplify compliance Yes/No Customised guidance, templates and/or specific examples Workshops specifically designed for installations with low emissions Simplified template for monitoring plans Other, please specify: 5.C. Aircraft operators Questions 5.26 and 5.27 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 5.21. How many aircraft operators are using Method A or B to determine the fuel consumption? Please answer using the table below. Method to determine the fuel consumption Number of aircraft operators Share (in %) of small emitters (of the total number of aircraft operators in the second column) determining fuel consumption Method A Method B Method A and B 5.22. In the table below, please specify the aggregate total emissions of all flights and domestic flights carried out in the reporting period by aircraft operators for which you are the administering Member State. Total emissions of flights carried out by aircraft operators for which you are the administering Member State (t CO2) Total emissions of domestic flights carried out by aircraft operators for which you are the administering Member State (t CO2) 5.23. In the table below, please indicate:  the number of aircraft operators using biofuels;  the total emissions from biofuels which are considered zero rated, i.e. where the sustainability criteria are complied with;  the total emissions from biofuels which are not considered zero rated, i.e. where sustainability criteria apply but the sustainability criteria are not complied with;  the energy content of the biofuels which is considered zero rated; and  the energy content of the biofuels which is not considered zero rated. Number of aircraft operators using biofuels Emissions from biofuels to which sustainability criteria are applied and satisfied (t CO2) Emissions from biofuels to which the sustainability criteria apply but were not satisfied (t CO2) Energy content of zero rated biofuels (TJ) Energy content of non-zero rated biofuels (TJ) 5.24. In the table below, please indicate:  the number of small emitters using the small emitters tool (SET) to determine the fuel consumption;  the number of small emitters whose emission report is based on the SET and generated from the EU ETS support facility independently from any input of the aircraft operator;  the number of aircraft operators using an alternative method to determine the emissions of missing flights; and  the number of aircraft operators using the small emitters tool to determine the emissions of missing flights in accordance with Article 65(2) of Regulation (EU) No 601/2012. Number of small emitters using the small emitters tool (SET) to determine the fuel consumption Number of small emitters whose emission report is based on the SET and generated from the EU ETS support facility independently from any input of the aircraft operator Number of aircraft operators using an alternative method to determine the emissions of missing flights Number of aircraft operators using the tool referred to in Article 54(2) of Regulation (EU) No 601/2012 to determine the emissions of missing flights 5.25. In the table below, please indicate the number of aircraft operators that were required to submit and actually submitted an improvement report in accordance with Article 69 of Regulation (EU) No 601/2012. The information requested in the table below relates to the previous reporting period. Number of aircraft operators required to submit an improvement report Number of aircraft operators that submitted an improvement report in practice 5.26. Has your Member State allowed use of any simplified monitoring plans in accordance with Article 13(2) of Regulation (EU) No 601/2012? Yes/No. If yes, please specify in the table below what type of risk assessment was carried out and on which principles it was configured. Type of risk assessment (30) General principles of risk assessment 5.27. Have innovative ways been used to simplify compliance for small emitters as referred to in Article 54(1) of Regulation (EU) No 601/2012? Yes/No If yes, please specify per item in the table below. Add further rows if necessary. Innovative ways used to simplify compliance Yes/No Customised guidance and specific examples Workshops specifically designed for small emitters Simplified template for monitoring plans Other, please specify: 6. Arrangements for verification 6.A. General 6.1. Please indicate in the table below the number of verifiers accredited for a particular scope of accreditation referred to in Annex I to Regulation (EU) No 600/2012. If Member States have allowed certification of natural person verifiers pursuant to Article 54(2) of Regulation (EU) No 600/2012, please indicate also the number of natural person verifiers certified for a particular scope of certification referred to in Annex I to Regulation (EU) No 600/2012. Scope of accreditation or certification listed in Annex I to Regulation (EU) No 600/2012 Number of verifiers accredited in your Member State Number of verifiers certified in your Member State 6.2. In the table below, please provide information on the application of the requirements on information exchange specified in Chapter VI of Regulation (EU) No 600/2012 Information on the application of information exchange requirements specified in Chapter VI of Regulation (EU) No 600/2012 Number of verifiers accredited by a national accreditation body in another Member State that carried out verification in your Member State For installations For aviation Number of verifiers certified by a national certification authority in another Member State that carried out verification in your Member State (if relevant) For installations For aviation Number of administrative measures imposed on verifiers accredited by your Member State Suspension Withdrawal of accreditation Reduction of scope Number of administrative measures imposed on verifiers certified by your Member State (if relevant) Suspension Withdrawal of accreditation Reduction of scope Number of times that the national accreditation body in your Member State has requested the national accreditation body in another Member State to carry out surveillance on its behalf in accordance with Article 49(5) of Regulation (EU) No 600/2012 Number of complaints made about verifiers accredited by your Member State and the number that have been resolved Number of complaints made Number of complaints resolved Number of complaints made about verifiers certified by your Member State and the number that have been resolved Number of complaints made Number of complaints resolved Number of outstanding non-conformities for verifiers reported in the information exchange and the number that have been resolved Number of non-conformities Number of non-conformities resolved 6.B. Installations 6.3. For which installations did the competent authority make a conservative estimation of emissions in accordance with Article 70(1) of Regulation (EU) No 601/2012? Please answer using the table below. Add further rows if necessary. Installation identification code (31) Total annual emissions of the installation (t CO2(e)) Reason for making a conservative estimation (32) Share (in %) of emissions of the installation conservatively estimated Method used to conservatively estimate the emissions Further action taken or proposed (33) 6.4. Did any verification report include non-material misstatements, non-conformities that did not lead to a negative verification opinion statement, non-compliance with Regulation (EU) No 601/2012 or recommendations for improvement? Yes/No If yes, please provide information in the table below: Main Annex I activity Type of issue found (34) Number of installations Main reasons for the issue(s) found (in general) (35) Share (in %) of verified emissions reports that have led to conservative estimation of the emissions by the competent authority 6.5. Did the competent authority carry out any checks on verified emissions reports? Yes/No If yes, please specify what checks were carried out using the table below: Checks on the verified verification reports Share of the emissions reports checked for completeness and internal consistency. % Share of the emissions reports checked for consistency with the monitoring plan % Share of the emissions reports that were cross-checked with allocation data % Share of the emissions reports that were cross-checked with other data Please provide information with which other data cross-checks were performed using the third column % Share of the emissions reports that were analysed in detail Please provide information on the criteria used for selecting emissions reports for detailed analysis using the third column (36) % Number of inspections of installations that were carried out through site visits by the competent authority Number of verified emissions reports that were rejected because of non-compliance with Regulation (EU) No 601/2012 Number of verified emissions reports that were rejected because of other reasons Please indicate the reasons for rejecting the emissions reports using the third column Action taken as a result of rejection of verified emissions reports Other action taken as a consequence of checks on verified emissions reports 6.6. Have site visits been waived for installations emitting more than 25 000 tonnes CO2(e) per year? Yes/No If yes, please indicate in the table below the number of installations for which a site visit was waived under a particular condition. Add further rows if necessary. Condition for waiving site visit (37) Main Annex I activity Number of installations Were site visits waived for installations with low emissions referred to in Article 47(2) of Regulation (EU) No 601/2012? Yes/No If yes, please indicate in the table below the number of installations for which a site visit was waived. Total number of site visits waived for installations with low emissions 6.C. Aircraft operators 6.7. For which aircraft operators did the competent authority make a conservative estimation of emissions in accordance with Article 70(1) of Regulation (EU) No 601/2012? Please answer using the table below. Add further rows if necessary. Aircraft operator identification code (38) Total annual emissions of the aircraft operator (t CO2(e)) Reason for making a conservative estimation (39) Share (in %) of emissions of the aircraft operator conservatively estimated Method used to conservatively estimate the emissions Further action taken or proposed (40) 6.8. Did any verification report include non-material misstatements, non-conformities that did not lead to a negative verification opinion statement, non-compliance with Regulation (EU) No 601/2012 or recommendations for improvement? Yes/No If yes, please provide information in the tables below for emissions and tonne-kilometre data respectively. Table for data related to emissions reports Type of issue found (41) Number of aircraft operators Main reasons for the issue(s) found (in general) (42) Share (in %) of verified emissions reports that have led to conservative estimation of the emissions by the competent authority Table for data related to tonne-kilometre reports Type of issue found (43) Number of aircraft operators Main reasons for the issue(s) found (in general) (44) 6.9. Did the competent authority carry out any checks on verified emissions reports? Yes/No If yes, please specify what checks were carried out using the tables below for emissions and tonne-kilometre data respectively. Table for data related to emissions reports Checks on the verified emissions reports Share of the emissions reports checked for completeness and internal consistency % Share of the emissions reports checked for consistency with the monitoring plan % Share of the emissions reports that were cross-checked with other data Please provide information with which other data cross-checks were performed using the third column % Share of the emissions reports that were analysed in detail Please provide information on the criteria used for selecting emissions reports for detailed analysis using the third column (45) % Number of inspections carried out on aircraft operators Number of verified emissions reports rejected because of non-compliance with Regulation (EU) No 601/2012 Number of verified emissions reports rejected because of other reasons Please indicate the reasons for rejecting the emissions reports using the third column Action taken as a result of rejection of verified emissions reports Other action taken as a consequence of checks on verified emissions reports Table for data related to tonne-kilometre reports Checks on the tonne-kilometre reports Share of the tonne-kilometre reports checked for completeness and internal consistency % Share of the tonne kilometre reports checked for consistency with the monitoring plan % Share of the tonne kilometre reports that were cross-checked with other data Please provide information with which other data cross-checks were performed using the third column % Share of the tonne kilometre reports that were analysed in detail Please provide information on the criteria used for selecting tonne kilometre reports for detailed analysis using the third column (46) % Number of inspections carried out on aircraft operators Number of verified tonne kilometre reports rejected because of non-compliance with Regulation (EU) No 601/2012 Number of verified tonne kilometre reports rejected because of other reasons Please indicate in the reasons for rejecting the tonne-kilometre reports using the third column Action taken as a consequence of checks on verified tonne-kilometre reports 6.10. Were site visits waived for small emitters referred to in Article 54(1) of Regulation (EU) No 601/2012? Yes/No If yes, please indicate in the table below the number of small emitters for which a site visit was waived. Total number of site visits waived for small emitters 7. Registries 7.1. Please attach a copy of your Member State specific terms and conditions required to be signed by account holders. 7.2. In all cases where an account was closed because there was no reasonable prospect of further allowances being surrendered by an installation or aircraft operator, please describe in the table below why there was no reasonable further prospect and state the amount of outstanding allowances. Add further rows if necessary. Installation/operator identification code (47) Operator Name Installation name Number of allowances outstanding Reason for no reasonable further prospect 7.3. On how many occasions during the reporting year did aircraft operators use the mandate as provided for in Article 17(3) of Commission Regulation (EU) No 389/2013 (48)? Please specify below the number of occasions. Number of occasions that the mandate was used during the reporting period Which aircraft operators used a mandate during the reporting period as provided for in Article 17(3) of Regulation (EU) No 389/2013? Please provide the information by using the table below. Add further rows if necessary. Aircraft operator identification code (49) Aircraft operator name 8. Allocation 8.1. In the table below, please specify the number of changes that occurred to installations and their allocation since the start of the third trading period and during the reporting period. During the reporting period Since the start of third trading period Reason for the change in the allocation Number of changes in the reporting period Quantity of emission allowances corresponding to all changes in the reporting period Number of changes since the start of the third trading period Quantity of emission allowances corresponding to all changes since the start of the third trading period Allocation to new installations or new sub-installations as referred to in Article 19 of Commission Decision 2011/278/EU (OJ L 130, 17.5.2011, p. 1) Significant capacity extensions as referred to in Article 20 of Decision 2011/278/EU Cessation as referred to in Article 22(1)(a)  (d) of Decision 2011/278/EU Cessation as referred to in Article 22(1)(e) of Decision 2011/278/EU Significant capacity reductions as referred to in Article 21 of Decision 2011/278/EU Partial cessation as referred to in Article 23 of Decision 2011/278/EU 8.2. Were any planned or effective changes to the capacity, activity levels or operation of an installation, as referred to in Article 24 of Decision 2011/278/EU, not notified to the competent authority? Yes/No If yes, please specify in the table below how many installations it concerned and how these changes were identified. Number of installations that did not notify planned of effective changes How the planned or effective changes were identified 8.3. Have you applied Article 10c of Directive 2003/87/EC? Yes/No If yes, please provide in the table below the total number of emission allowances issued and the total value of investments made under Article 10c of Directive 2003/87/EC in the reporting period? Within the reporting period Total number of emission allowances issued under Article 10c of Directive 2003/87/EC Total value of investments under Article 10c of Directive 2003/87/EC 9. Use of emission reduction units (ERUs) and certified emission reduction (CERs) in the Community scheme Question 9.1 is to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 9.1. What measures have been taken, prior to issuing a letter of approval for a project, to ensure that relevant international criteria and guidelines, including those contained in the year 2000 Final Report of the World Commission on Dams (WCD), will be respected during the development of hydro-electric power production projects with a generating capacity exceeding 20 MW? Please answer using the table below. Add further rows if necessary. Measures taken to ensure that relevant international criteria and guidelines, including those contained in the Final report of the WCD, have been respected Yes/No Comments Project participants are legally obliged to adhere to relevant international criteria and guidelines, including those contained in the World Commission on Dams November 2000 Report Dams and Development  A New Framework for Decision-Making  Adherence to relevant international criteria and guidelines, including those contained in the World Commission on Dams November 2000 Report Dams and Development  A New Framework for Decision-Making  is verified. If yes, please specify the relevant authority, e.g. competent authority or designated national authority (DNA) using the comments column In approving hydroelectric power production project activities with a generating capacity exceeding 20 MW, the DNA or another relevant authority is required to adhere to a set of harmonised guidelines on the application of Article 11b(6) of Directive 2003/87/EC, agreed to by Member States at the Climate Change Committee Project proponents have to submit a validated Article 11b(6) compliance report in line with the harmonised guidelines. If yes, please provide relevant documents or web-links using the comments column Entities other than designated operational entities (DOEs) are also authorised to carry out a validation of the Article 11b(6) Compliance Report. If yes, please specify who these entities are using the comments column Project activities are approved in line with the harmonised guidelines. If yes, please specify the number of project activities approved using the comments column The general public have access to information on hydroelectric production project activities approved in your Member State in line with Article 11 b(6) of Directive 2003/87/EC. If yes, please provide information on this access including web-links, if available, using the comments column Other, please specify: 10. Fees and charges Questions 10.1, 10.2 and 10.3 are only to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 10.A. Installations 10.1. Are fees charged to operators? Yes/No If yes, please provide details in the table below regarding fees charged for the issuance and update of permits and approval and update of monitoring plans. Reason for fee/description Amount in euros Permit issuance/monitoring plan approval Permit update Permit transfer Permit surrender New entrant reserve application Other, please specify: If yes, please provide details for the annual subsistence fees using the following table. Reason for fee/description Amount in euros Annual subsistence charge Other, please specify 10.B. Aircraft operators 10.2. Are fees charged to aircraft operators? Yes/No If yes, please provide details in the table below regarding fees charged for the approval and update of monitoring plans. Reason for fee/description Amount in euros Approval of monitoring plan for emissions Approval of change to monitoring plan for emissions Approval of monitoring plan for tonne-kilometre data Approval of change to monitoring plan for tonne-kilometre data Transfer of monitoring plan Surrender of monitoring plan Other, please specify If yes, please provide in the table below details for the annual subsistence fees.. Reason for fee/description Amount in euros Annual subsistence charge Other, please specify 10.C. Installations and aircraft operators 10.3. In the tables below, please specify the one-off and annual fees that are charged to operators and aircraft operators in relation to registry accounts. Table for one-off fees Reason for fee/description Amount in euros Table for annual fees Reason for fee/description Amount in euros 11. Issues related to compliance with the ETS Directive 11.A. Installations Questions 11.1 and 11.2 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 11.1. In the table below, please specify what measures have been taken to ensure that operators complied with the permit and Regulation (EU) No 601/2012 and with Regulation (EU) No 600/2012. Add further rows if necessary. Measures taken to ensure compliance Yes/No Spot checks and inspection of implementation and compliance by installations with the monitoring plan and Regulations (EU) No 601/2012 and (EU) No 600/2012 Regular meetings with industry and/or verifiers Ensuring that selling of emission allowances is prohibited in the case of irregularities Publishing the names of operators that are not in compliance with Regulation (EU) No 601/2012 Other, please specify: 11.2. In the table below, please state the penalties for infringements of Regulation (EU) No 601/2012, Regulation (EU) No 600/2012 and national law pursuant to Article 16(1) of Directive 2003/87/EC. Add further rows if necessary. Type of infringement Fines in euros Imprisonment in months Other Min Max Min Max Operation without a permit Failure to comply with the conditions of the permit Failure to hold a monitoring plan approved by the competent authority Failure to submit supporting documentation in accordance with Article 12(1) of Regulation (EU) No 601/2012 Failure to hold a required sampling plan(s) approved by the competent authority Failure to monitor in accordance with the approved monitoring plan and Regulation (EU) No 601/2012 The quality assurance of measurement equipment is not in line with Regulation (EU) No 601/2012 Failure to implement the procedures required by Regulation (EU) No 601/2012 Failure to notify changes to the monitoring plan and to update the monitoring plan in accordance with Articles 14 to 16 of Regulation (EU) No 601/2012 Failure to submit a verified emissions report in due time Failure to submit an improvement report(s) in accordance with Article 69 of Regulation (EU) No 601/2012 Failure to provide the verifier information in accordance with Article 10 of Regulation (EU) No 600/2012 The verified emissions report is found not to be in line with Regulation (EU) No 601/2012 Failure to notify planned or effective changes to capacity, activity levels and operation of an installation by 31 December of the reporting period in accordance with Article 24 of Decision 2011/278/EU Other, please specify 11.3. In the table below, please specify infringements incurred and penalties imposed during the reporting period pursuant to Article 16(1) of Directive 2003/87/EC. Add further rows if necessary. Type of infringement Actual penalties imposed Are there ongoing proceedings related to the imposition of the penalty? Yes/No Was the penalty executed? Yes/No Fines in euros Imprisonment in months Other Type of infringement should be selected from the list in question 11.2. Every imposed penalty should be reported in a separate line 11.4. In the table below, please provide the names of operators for which excess emission penalties were imposed during the reporting period pursuant to Article 16(3) of Directive 2003/87/EC. Installation identification code (50) Name of operator 11.B. Aircraft operators Questions 11.5, 11.6 and 11.9 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period 11.5. In the table below, please specify what measures have been taken to ensure that aircraft operators complied with Regulation (EU) No 601/2012 and with Regulation (EU) No 600/2012. Add further rows if necessary. Measures taken Yes/No Spot checks and inspection of the implementation of and compliance by aircraft operators with the monitoring plan and Regulations (EU) No 601/2012 and (EU) No 600/2012 Regular meetings with aircraft operators and/or verifiers Ensuring that selling of emission allowances is prohibited in the case of irregularities Publishing the names of aircraft operators that are not in compliance with Regulation (EU) No 601/2012 Other, please specify: 11.6. In the table below, please state the penalties for infringements of Regulation (EU) No 601/2012, Regulation (EU) No 600/2012 and national law pursuant to Article 16(1) of Directive 2003/87/EC. Add further rows if necessary. Type of infringement Fines in euros Imprisonment in months Other Min Max Min Max Failure to hold a monitoring plan approved by the competent authority Failure to submit supporting documentation in accordance with Article 12(1) of Regulation (EU) No 601/2012 Failure to monitor in accordance with the approved monitoring plan and Regulation (EU) No 601/2012 Failure to implement the procedures required by Regulation (EU) No 601/2012 Failure to notify changes to the monitoring plan and to update the monitoring plan in accordance with Articles 14 to 16 of Regulation (EU) No 601/2012 Failure to correct discrepancies in the reported completeness of flights Failure to submit a verified emissions report in due time Failure to submit an improvement report(s) in accordance with Article 69 of Regulation (EU) No 601/2012 Failure to provide the verifier information in accordance with Article 10 of Regulation (EU) No 600/2012 The verified emissions report is found not to be in line with Regulation (EU) No 601/2012 The verified tonne-kilometre report is found not to be in line with Regulation (EU) No 601/2012 Other, please specify: 11.7. In the table below, please specify infringements incurred and penalties imposed during the reporting period pursuant to Article 16(1) of Directive 2003/87/EC. Add further rows if necessary. Type of infringement Actual penalties imposed Are there ongoing proceedings related to the imposition of the penalty? Yes/No Was the penalty executed? Yes/No Fines in euros Imprisonment in months Other Type of infringement should be selected from the list in question 11.6. Every imposed penalty should be reported in a separate line 11.8. In the table below, please provide the names of aircraft operators for which excess emission penalties were imposed during the reporting period pursuant to Article 16(3) of Directive 2003/87/EC. Aircraft operator identification code (51) Name of aircraft operator 11.9. What measures would have to be taken in your Member State before your Member State would request an operating ban from the Commission in accordance with Article 16(10) of Directive 2003/87/EC? Please specify below the types of measures. 12. The legal nature of emission allowances and fiscal treatment Questions 12.1, 12.2, 12.3 and 12.4 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 12.1. What is the legal nature of an emission allowance in your Member State? 12.2. What is the accounting treatment of emission allowances in the annual financial report of the companies following the Member States accounting norm? 12.3. Is VAT due on the issuance of emission allowances? Yes/No Is VAT due on transaction of emission allowances on the secondary market? Yes/No Does your Member State apply the reverse-charge mechanism on domestic transactions involving emission allowances? Yes/No 12.4. Are emission allowances taxed? Yes/No If yes, please indicate in the table below the type of tax and tax rates that apply. Add further rows if necessary. Type of tax Tax rate applied 13. Fraud Question 13.1 and 13.2 are to be answered in the report due by 30 June 2014 and in subsequent reports if changes have occurred during the reporting period. 13.1. In the table below, please specify what arrangements are in place concerning fraudulent activities related to the free allocation of allowances. Arrangements concerning fraudulent activities Details of arrangements and procedures in national law What arrangements, if any, are in place for operators, aircraft operators or third parties to raise concerns over potentially fraudulent activity regarding the free allocation of allowances? What arrangements are in place for the investigation of concerns over potentially fraudulent activity regarding the free allocation of allowances? What arrangements are in place for prosecution of fraudulent activity related to the free allocation of allowances? In the event of prosecution for fraudulent activities, what are the maximum penalties? Please describe fines and imprisonment terms. 13.2. In the table below, please specify what arrangements, if any, are in place so that competent authorities involved in the implementation of EU ETS are made aware of fraudulent activities. Arrangements concerning the communication of fraudulent activities to the competent authority Details of arrangements and procedures What arrangements, if any, are in place so that the competent authority is made aware of investigations on fraudulent activities? What arrangements, if any, are in place so that the competent authority is made aware of cases on fraudulent activities brought to court? What arrangements, if any, are in place so that the competent authority is made aware of court cases on fraudulent activities settled out of court? What arrangements, if any, are in place so that the competent authority is made aware of the verdict of court cases on fraudulent activities? 13.3. In the table below, please indicate the following information on fraudulent activities as far as it is known to the competent authority involved in the implementation of EU ETS in your Member State:  the number of investigations carried out in the reporting period (including ongoing);  the number of cases brought to court in the reporting period;  the number of cases settled out of court without conviction and the number of cases leading to acquittal in the reporting period; and  the number of cases in the reporting period leading to a conviction that a fraudulent activity was committed. Information concerning fraudulent activities Number Type of fraud or fraudulent activity Number of investigations carried out Number of cases brought to court Number of cases settled out of court without conviction and the number of cases leading to acquittal Number of cases leading to a conviction that a fraudulent activity has been committed 14. Other observations 14.1. In the table below, please provide details of any other issues that give rise to concerns in your Member State, or any other relevant information you would like to provide. Section Other information or issues of concern concerning General Section 2 Section 3 Section 4 Section 5 Section 6 Section 7 Section 8 Section 9 Section 10 Section 11 Section 12 Section 13 14.2. Have you addressed all one-off questions in this questionnaire and updated the responses to those questions where relevant? Yes/No If no, please return to the question concerned. (1) Please provide the telephone number, e-mail address and website address. (2) OJ L 218, 13.8.2008, p. 30. (3) OJ L 181, 12.7.2012, p. 1. (4) This box needs only to be completed if the Member State has included activities or gases under Article 24 of Directive 2003/87/EC. (5) This box needs only to be completed if the Member State has excluded installations under Article 27 of Directive 2003/87/EC. (6) OJ L 334, 17.12.2010, p. 17. (7) Please select Member State specific template or Member State specific file format. (8) Compared to the requirements of the Commission published template and specific file formats. (9) Please select Member State specific template or Member State specific file format. (10) Compared to the requirements of the Commission published template and specific file formats. (11) Please note that this question does not cover biomass (including non-sustainable biofuels and bioliquids). Information concerning biomass, biofuels and bioliquids is covered by question 5.17. (12) Please select under the type of value: the literature value agreed with the competent authority or Type I default value. Literature values referred to in Article 31(1)(c) of Regulation (EU) No 601/2012 are related to calculation factors concerning fuel types. (13) Please select under calculation factor: net calorific value, emission factor, oxidation factor, conversion factor, carbon content or biomass fraction. (14) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (15) Please select under affected monitoring parameter: quantity of fuel, quantity of material, net calorific value, emission factor, preliminary emission factor, oxidation factor, conversion factor, carbon content, biomass fraction, or in the case of a measurement based methodology: the annual average hourly emissions in kg/h from the emission source. (16) Emission sources which emit more than 5 000 tonnes of CO2(e) per year or which contribute more than 10 % of the total annual emissions of the installation, whichever is higher in terms of absolute emissions. (17) Please select: calculation based methodology or measurement based methodology. (18) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (19) Please select: a) applying tier 1 is technically infeasible or leads to unreasonable costs for one major source stream; b) applying tier 1 is technically infeasible or leads to unreasonable costs for one minor source stream; c) applying tier 1 is technically infeasible or leads to unreasonable costs for more than one major or minor source stream; or d) applying tier 1 in the measurement based methodology is technically infeasible or leads to unreasonable costs as referred to in Article 22 of Regulation (EU) No 601/2012. (20) Please select: quantity of fuel, quantity of material, net calorific value, emission factor, preliminary emission factor, oxidation factor, conversion factor, carbon content, biomass fraction or, in the case of a measurement based methodology, the annual average hourly emissions in kg/h from the emission source. (21) Please select: improvement report according to Article 69(1), improvement report according to Article 69(3) or improvement report according to Article 69(4). (22) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (23) Please select: transfer of inherent CO2 (Article 48) or transfer of CO2 (Article 49). (24) Please provide either the installation identification code of the installation receiving the inherent CO2 or the installation identification code of the installations receiving CO2 pursuant to Article 49. (25) Please provide the amount of inherent CO2 or CO2 transferred pursuant to Article 49. (26) Please select:  capture of greenhouse gases from an installation covered by Directive 2003/87/EC for the purpose of transport and geological storage in a storage site permitted under Directive 2009/31/EC;  transport of greenhouse gases by pipelines for geological storage in a storage site permitted under Directive 2009/31/EC; or  geological storage of greenhouse gases in a storage site permitted under Directive 2009/31/EC. (27) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (28) Please select: transfer of inherent CO2 (Article 48) or transfer of CO2 (Article 49). (29) Please select: risk assessment carried out by the competent authority or risk assessment carried out by the operator. (30) Please select: risk assessment carried out by the competent authority or risk assessment carried out by the aircraft operator. (31) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (32) Please specify: no emissions report submitted by 31 March, no positive verification because of material misstatements, no positive verification because of limitation of scope (Article 27(1)(c) of Regulation (EU) No 600/2012, no positive verification because of Article 27(1)(d) of Regulation (EU) No 600/2012, emissions report rejected because it was not in line with Regulation (EU) No 601/2012, or emissions report not verified in line with Regulation (EU) No 600/2012. (33) Please indicate which of the following actions have been carried out or are being proposed: reminder or formal warning on imposing sanctions sent to operators, blocking of the operator holding account, imposition of fines, or other (please specify). A combination of actions is possible. (34) Please specify: non-material misstatements, non-conformities not leading to a negative verification opinion statement, non-compliance with Regulation (EU) No 601/2012, recommendations for improvement. (35) Only high level information on main reasons should be completed. A specification of each individual misstatement, non-conformity, non-compliance or recommendation is not necessary. (36) Please select: risk based assessment, % of installations, all category C installations, random selection, or other (if other please specify). (37) Please select the condition(s) as mentioned in the Commission Key guidance note II.5 Site visits concerning installations, section 3: Condition I, Condition II, Condition III or Condition IV. (38) Aircraft operator identification code recognised in accordance with Regulation (EU) No 389/2013. (39) Please select: no emissions report submitted by 31 March, no positive verification because of material misstatements, no positive verification because of limitation of scope (Article 27(1)(c) of Regulation (EU) No 600/2012, no positive verification because of Article 27(1)(d) of Regulation (EU) No 600/2012, emissions report rejected because it was not in line with Regulation (EU) No 601/2012, emissions report not verified in line with Regulation (EU) No 600/2012. (40) Please indicate which of the following actions have been carried out or are being proposed: reminder or formal warning on imposing sanctions sent to aircraft operators, blocking of the aircraft operator holding account, imposition of fines, or other (please specify). A combination of actions is possible. (41) Please select: non-material misstatements, non-conformities not leading to a negative verification opinion statement, non-compliance with Regulation (EU) No 601/2012 or recommendations for improvement. (42) Only high level information on main reasons should be completed. A specification of each individual misstatement, non-conformity, non-compliance or recommendation is not necessary. (43) Please select: non-material misstatements, non-conformities not leading to a negative verification opinion statement, non-compliance with Regulation (EU) No 601/2012 or recommendations for improvement. (44) Only high level information on main reasons should be completed. A specification of each individual misstatement, non-conformity, non-compliance or recommendation is not necessary. (45) Please select: risk based assessment, % of aircraft operators, all large aircraft operators, random selection, or other (if other, please specify). (46) Please select: risk based assessment, % of aircraft operators, large aircraft operators, random selection, or other (if other please specify). (47) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (48) OJ L 122, 3.5.2013, p. 1. (49) Aircraft operator identification code recognised in accordance with Regulation (EU) No 389/2013 (50) Installation identification code recognised in accordance with Regulation (EU) No 389/2013. (51) Aircraft operator identification code recognised in accordance with Regulation (EU) No 389/2013.